THE       Amro~m~            GENERAL
                           OF      EIKAS
                           AnTI-IN 11.TEXAS
dOEIN BEN SJZICPPEHID                                [   ~~~~~;~~k&      1
  dT¶vsRlNEI
          “PtNrnRAI-
                          August 28, 1956
                                                         -tb-A-@@+f%AL
Honorable Robert 9. Calved        Opinion No. S-214
Comptroller of Public Accounts
Capitol Station                   Re:   Application of State Prize
Austin, Texas                           and Award Tax under Article
                                        70471, V.C.S., to awards
Dear Mr. Calvert:                       under certain circumstances.
     You request our opinion as to whether a State Prize and
Award Tax accrues on awards given under the following circum-
stances:
     "1 . To win the TV set or trip, bring the car You
          are driving, regardless of make, to Don
          McMilllan, Inc. for an appraisal during this
          Want 6 Day Event. Some lucky appraisal ~111
          be drawn and will be the winner.
     "2 . To win the 1956 FORD, every buyer who purchases
          a 1956 FORD CAR OR TRUCK from Don McMllllan, Inc.
          during the 6 days may complete the statement
          "I bought my 1956 FORD from DON MCMILLIAN, INC.
          because . . . in 25,,wordsor.less. .The best
          statement judged by an independentboard of
          judges will win the 1956 FORD they bought for
          the person who writes It."
Article 7047f(a), Vernon's Civil Statutes, provides:
          'Every person, firm, or corporation conducting
     a theatre, place of amusement, or any buslness enter-
     prise in connection with the operation of which a
     prize In the form of money or something of value is
     offered or given to one or more patrons of such theatre,
     place of amusement, or business enterprise, and not
     given to all patrons thereof paying the same charge
     for any certain service, commodity, or entertainment,
     shall make a verified monthly report on the twenty-fifth
     day of each month to the Comptroller of Public Accounts
     of the State of Texas, showing the amount of money so
     given in prizes, and the value of all prizes or awards
     so given in connection with such business during the
     next preceding month."
Honorable Robert 5. Calvert, page 2 (Opinion No. S-214)


        Article 7047f(b) levies a tax of twenty per cent of the
value    of such prizes.
     Since no "chargd'is required of the participants in the
first above mentioned situation, we do not believe the tax is
applicable to the award mentIoned therein.
       However, as to the second above named situation, the re-
quirement of the purchase of an automobile or truck constitu-
tes a charge. The fact of a variance in the purchase prices
of the various types of automobiles and trucks sold would not
of itself remove the transaction from the application of the
statute, as long as such variance has no relation to a chance
for the award. Neither would the requirement of submission
by all contestants of statements of 25 words or less of the
reason   for the purchase of the vehicle remove the transaction
from the statute.    Therefore the tax Is applicable to the
second named situation.
     Prior Attorney General's Opinions In conflict herewith,
including Opinions Numbered 0-378 and O-662, are hereby over-
ruled to the extent of such conflict.


                                SUMMARY
            Article 7047f, V.C.S., does not levy a Prize
        and award tax unless a charge is paid by the persons
        oarticipating in the chance for the award. A prize
        awarded to the purchaser of a car who submits the
        reason eelected as best for the purchase of the car
        is subject to the tax where all participants are re-
        quired to purchase a car and submit a statement of
        reason for the purchase.
                                   Yours   very truly,
APPROVED:                          JORRBEN SHEPPRRD
                                   Attorney General
Will D. Davis
Reviewer

J. Arthur Sandlin                  BY
Reviewer                           As

L. N. Gray
Special Reviewer
Davis Grant
First AssIstant
John Ben Shepperd
Attorney General